— Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mclnerney, J.), rendered September 16, 1985, convicting him of criminal sale of a controlled substance in the second degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court did not err in allowing the defendant to be cross-examined with respect to his involvement in prior un*407charged drug transactions. Since the defendant offered an agency defense, he raised an issue as to his intent to engage in the sale of drugs. The People were thus entitled to rebut the assertion of that defense (see, People v Calvano, 30 NY2d 199, 203, 205; People v Rosario, 122 AD2d 85; People v Bristow, 106 AD2d 510). Mangano, J. P., Weinstein, Lawrence and Kooper, JJ., concur.